Citation Nr: 1207837	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chest injury.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

3.  Entitlement to service connection for DJD of the cervical spine.

4.  Entitlement to service connection for osteoarthritis of the thoracic spine.

5.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

6.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

7.  Entitlement to service connection for sciatica of the right lower extremity.


8.  Entitlement to service connection for sciatica of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement in June 2009.  A statement of the case (SOC) was issued in November 2009.  The Veteran perfected his appeal in February 2010.   The Board has recharacterized the issues as they appear on the cover page of the instant decision.  

The Veteran presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder.

The Veteran submitted additional evidence after the November 2009 SOC was issued.  As the Veteran waived initial RO adjudication of the newly submitted evidence, it was considered in preparation of this Remand.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims.
The Veteran contends he is entitled to service connection for a chest injury, DJD of the lumbar, thoracic, and cervical spine, bilateral carpal tunnel syndrome, and bilateral sciatica of the lower extremities.  Specifically, he asserts that he sustained a crushing injury to his chest and injuries to his head and neck in a 1963 motor vehicle accident.  He maintains that his current problems stem from this accident.

A brief review of the pertinent evidence is as follows.  Service treatment records are negative for the claimed accident, to include the 1965 separation examination.  Lay statements from friends indicate the Veteran spoke of the accident to them and they witnessed the Veteran suffering from neck and back pain.  Lay statements from the Veteran's brothers indicate they were called by the hospital in 1963 when the Veteran and his family were hospitalized and/or took their mother to visit the Veteran after the accident.  Articles from local newspapers dated in 1963 reported the accident and named the Veteran as a driver of one of the three cars involved; however, the articles do not indicate he was among the injured and/or hospitalized. The earliest evidence of DJD of the spine, bilateral carpal tunnel syndrome and sciatica are dated more than 30 years after service.  The Veteran worked many years as a firefighter after his discharge from service.  The Veteran has provided statements from private providers suggesting a relationship between the Veteran's current problems and the "severe trauma" he sustained in 1963.

Given the evidence of record the Board finds that prior to considering the merits of the Veteran's claims, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed disorders.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A.

A Remand is also necessary to obtain the Veteran's complete service personnel record to ascertain whether there were any line of duty determinations concerning the 1963 accident.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of the Veteran's complete service personnel records, to include any line of duty determinations regarding the 1963 motor vehicle accident.  All requests for records and their responses must be associated with the claims folder.

2.  The RO should also schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed disorders.  It is imperative that the claims file be made available to the examiner for review.     

The appropriate examiner(s) should clearly report whether the Veteran currently has residuals of a chest injury, DJD of the lumbar, thoracic, and cervical spine, bilateral carpal tunnel syndrome, and bilateral sciatica of the lower extremities.  If so, the appropriate examiner(s) should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any of the claimed disorders found on examination are causally related to service, to specifically include the 1963 motor vehicle accident.  A detailed rationale should be furnished for the opinion.


3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include the evidence associated with the claims folder after the November 2009 SOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


